                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION



Tequan L. Brown,                            )
                                            )         C/A No. 0:18-3347-TMC
                      Plaintiff,            )
                                            )
       v.                                   )                 ORDER
                                            )
Jim May, Jeffery Long, Alan                 )
Wilson, Jeffery Scott, Bryan P.             )
Stirling, Timothy R. Rainey,                )
and Charles Williams,                       )
                                            )
                  Defendants.               )
______________________________              )


       Petitioner Tequan Brown, a state prisoner, filed this action pursuant to 42 U.S.C. § 1983,

alleging civil rights violations against Defendants Jim May, Jeffery Long, Alan Wilson, Jeffery

Scott, Bryan P. Stirling, Timothy R. Rainey, and Charles Williams. (ECF No. 1).1 Plaintiff also

filed a motion for a temporary restraining order and a preliminary injunction against Defendant

Stirling. (ECF No. 3). Defendant Stirling filed a response opposing the motion (ECF No. 19),

and Plaintiff filed a reply (ECF No. 45). Stirling subsequently filed a motion to dismiss

Plaintiff’s claims against him with prejudice. (ECF No. 62). Plaintiff filed a response opposing

the motion (ECF No. 72), and Stirling filed a reply (ECF No. 79). On June 27, 2019, Magistrate

Judge Paige J. Gossett issued a Report and Recommendation (“Report”) recommending that

Stirling’s motion to dismiss (ECF No. 62) be granted based on Plaintiff’s failure to exhaust his

1
 Plaintiff filed an Amended Complaint on March 8, 2018, and added Williams as a defendant.
(ECF No. 55). Defendants Wilson and Rainey were subsequently dismissed without prejudice
on March 18, 2019. (ECF No. 59).
administrative remedies and, in light of that recommendation, that Plaintiff’s motion for a

temporary restraining order and preliminary injunction (ECF No. 3) be terminated. (ECF No.

100).2 Plaintiff was advised of his right to file objections to the Report (ECF No. 100 at 9).

However, Plaintiff has not filed any objections to the Report, and the time for doing so has

expired.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file

specific written objections to the Report results in a party’s waiver of the right to appeal the

district court’s judgment based upon that recommendation. 28 U.S.C. § 636(b)(1); Thomas v.

Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91 (4th Cir. 1984).

       After a thorough review of the Report and the record in this case, the court adopts the

Magistrate Judge’s Report and Recommendation (ECF No. 100) as modified.3 Defendant

2
 In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2), D.S.C., all pre-trial
proceedings were referred to a magistrate judge.
3
 Although Stirling moved for a dismissal with prejudice (ECF No. 62 at 18), and the magistrate
judge recommended that the court grant the motion, the magistrate judge did not specifically
designate whether the dismissal was to be with or without prejudice. Because the dismissal is

                                                2
Stirling’s Motion to Dismiss (ECF No. 62) is GRANTED in part. Accordingly, Defendant

Stirling is dismissed without prejudice and Plaintiff’s Motion for a Temporary Restraining

Order and Preliminary Injunction (ECF No. 3) is terminated as moot.

        IT IS SO ORDERED.


                                                             s/Timothy M. Cain
                                                             United States District Judge

Anderson, South Carolina
July 17, 2019


                              NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




based on a failure to exhaust, the court grants the motion in part and dismisses Stirling without
prejudice. See, e.g., Duckett v. Fuller, No. 6:13-cv-01079-JMC, 2013 WL 6181417, *3 (D.S.C.
Nov. 22, 2013) (finding that a dismissal for failure to exhaust administrative remedies is
generally without prejudice).

                                                 3
